Citation Nr: 0424639	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  01-04 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  The Board remanded this 
case back to the RO in May 2003.

In a March 2004 Supplemental Statement of the Case, the RO 
addressed the issues on appeal on a de novo basis.  
Nevertheless, in view of a prior final denial of the 
veteran's claims in this case, the Board has a legal duty to 
address the "new and material evidence" requirement of 
38 C.F.R. § 3.156 regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown,  4 Vet. App. 239, 244 (1993).

The Board also notes that the veteran's knee disorders had 
previously been addressed as one claim, involving a bilateral 
knee disorder.  Because of the particular facts of this case, 
however, the Board will address both knees separately in this 
decision.

The reopened claims for service connection for hypertension, 
a back disorder, and a left knee disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the type of evidence 
needed to substantiate his claims.

2.  The veteran's claims for service connection for 
hypertension, a back disorder, and right and left knee 
disorders were previously denied in a September 1988 Board 
decision.

3.  Evidence received since the September 1988 Board decision 
is new and bears directly and substantially on the question 
of whether the veteran incurred hypertension as a result of 
service.

4.  Evidence received since the September 1988 Board decision 
is new and bears directly and substantially on the question 
of whether the veteran incurred a back disorder as a result 
of service.

5.  Evidence received since the September 1988 Board decision 
is new and bears directly and substantially on the question 
of whether the veteran incurred a left knee disorder as a 
result of service.

6.  Evidence received since the September 1988 Board decision 
is new but does not bear directly and substantially on the 
question of whether the veteran incurred a right knee 
disorder as a result of service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for hypertension.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7104, 7105 (West 2002); 38 C.F.R. § 
3.159 (2003); 38 C.F.R. § 3.156 (2000).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a back disorder.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7104, 7105 (West 2002); 38 
C.F.R. § 3.159 (2003); 38 C.F.R. § 3.156 (2000).

3.  New and material evidence has been submitted to reopen a 
claim for service connection for a left knee disorder.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7104, 7105 (West 2002); 38 
C.F.R. § 3.159 (2003); 38 C.F.R. § 3.156 (2000).

4.  New and material evidence has not been submitted to 
reopen a claim for service connection for a right knee 
disorder, and the claim is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7104, 7105 (West 2002); 38 C.F.R. § 
3.159 (2003); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a de novo claim for VA benefits and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim, regardless of 
whether the claim is de novo or instead represents an attempt 
to reopen a previously denied claim.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board is satisfied that VA's duty to notify 
the veteran of the evidence necessary to substantiate all of 
his claims has been met.  The RO described such evidence in 
an August 2003 letter.  By this letter, the RO has also 
notified the veteran of exactly which portion of that 
evidence (if any) was to be provided by him and which portion 
VA would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was further 
notified that he should submit any additional records that he 
had in support of his claims.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

While the notice provided to the veteran in the August 2003 
letter was not given prior to the first AOJ adjudication of 
the veteran's claims, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board.  After the notice was provided, the case was 
readjudicated, and a new Supplemental Statement of the Case 
was issued to the veteran in March 2004.  The veteran has thus 
been provided with every opportunity to submit evidence and 
argument in support of his claims, as well as to respond to 
VA notices.  As such, the Board is satisfied that no 
prejudice to the veteran will result from an adjudication of 
his claims in this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current application was 
received by the RO prior to August 2001, this revision does 
not apply in the present case.  66 Fed. Reg. 45620-45630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)). 

In this case, the veteran's initial claim for service 
connection for a "knee injury" was denied in a July 1968 
rating decision.  A VA examination from May 1968 revealed 
degenerative arthritis of the right knee and a normal left 
knee, and the RO noted that there was no evidence relating a 
current knee disorder to service.  The veteran submitted a 
Notice of Disagreement in September 1968 but did not respond 
to an October 1968 Statement of the Case.

In May 1997, the RO denied the veteran's claims for service 
connection for high blood pressure, a "back problem," and a 
"knee injury."  At that time, there was no post-service 
medical evidence of record showing any of the claimed 
disorders except for a right knee disorder.  The veteran 
appealed this denial, but the denial of all of the claims was 
affirmed in a September 1988 Board decision on the same basis 
as noted by the RO.  The September 1988 Board decision is 
final under 38 U.S.C.A. § 7104(a).  The question for the 
Board now is whether new and material evidence has been 
received by the RO in support of the veteran's claims since 
the issuance of that decision.

The relevant evidence received since the September 1988 Board 
decision includes private medical records, dated from 
September 1989 to November 2003; VA examination reports, 
dated from April, May, and July of 2002; and a June 2002 VA 
treatment record.  All of this evidence is "new," in the 
sense of not being included in the claims file prior to the 
September 1988 decision.

In regard to the veteran's previously denied claims for 
service connection for hypertension, a back disorder, and a 
left knee disorder, the Board finds that, unlike before 
September 1988, there is now evidence showing current 
disorders.  Private medical records dated since September 
1989 show a diagnosis of hypertension.  Also, an August 1994 
report from William F. Hefley, Jr., M.D., confirms current 
degenerative disc disease of the lumbar spine and 
osteoarthritis of the left knee.  This evidence of current 
diagnoses bears materially and substantially on the question 
of whether the veteran incurred his claimed disorders as a 
result of service.  Accordingly, the previously denied claims 
for service connection for hypertension, a back disorder, and 
a left knee disorder should be reopened.

At the time of the September 1988 Board decision, however, 
there was evidence of a diagnosed right knee disorder, from 
the May 1968 VA examination report.  As such, for any new 
evidence to be material, there would have to be records 
showing not just a current disorder but also a causal 
relationship between such a disorder and service.  Such 
evidence, however, is lacking in this case.  While the 
veteran was treated for right knee problems by Dr. Hefley on 
multiple occasions between 1994 and 1996, he reported in 
August 1994 that he had injured his right knee in 1968, 
approximately three years following his discharge from 
service.   None of the other medical records contain any 
notations regarding etiology.

After considering all of the medical evidence of record, the 
Board finds no new medical evidence suggesting a causal 
relationship between a current right knee disorder and 
service.  As such, this new evidence does not bear materially 
and substantially on the specific matter under consideration.

Indeed, the only new evidence of record supporting the 
veteran's claim is his own lay opinion, as suggested in 
multiple lay submissions.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value for the purpose of reopening a previously denied claim 
for service connection.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the veteran has submitted new and material evidence 
in regard to his previously denied claims for service 
connection for hypertension, a back disorder and a left knee 
disorder.  These claims are reopened and, for reasons 
described in further detail below, are remanded back to the 
RO for further action.  To that extent only, the appeal is 
granted.  This new evidence, however, does not suggest a 
causal link between a current right knee disorder and 
service.  Accordingly, this evidence does not bear directly 
and substantially upon the specific matter under 
consideration, namely the etiology of the veteran's claimed 
right knee disorder.  Consequently, VA has not received new 
and material evidence to reopen the veteran's claim for 
service connection for a right knee disorder, and this appeal 
must be denied as to that claim.




ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for hypertension; to that extent 
only, the appeal is granted.

New and material evidence has been submitted to reopen a 
claim for service connection for a back disorder; to that 
extent only, the appeal is granted.

New and material evidence has been submitted to reopen a 
claim for service connection for a left knee disorder; to 
that extent only, the appeal is granted.

New and material evidence has not been submitted to reopen a 
claim for service connection for a left knee disorder; the 
appeal is denied as to that issue.


REMAND

During service, in December 1964, the veteran complained of 
pain in both legs radiating to the right hip.  In November 
1965, he complained of low back pain on several occasions.  
Additionally, he was treated for dizziness on several 
occasions during service.  To date, however, he has not been 
afforded a VA examination addressing whether his current 
hypertension, back disorder, and left knee disorder are 
etiologically related to service.  Consequently, such an 
examination is needed before the Board can adjudicate his 
claims for service connection for those disorders.

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  The veteran should then be afforded a 
VA general medical examination addressing 
the nature and etiology of his claimed 
hypertension, back disorder, and left 
knee disorder.  The examiner should 
review the veteran's claims file in 
conjunction with the examination.  Based 
on the claims file review and the 
examination results, the examiner should 
provide opinions as to whether the 
veteran's hypertension, back disorder, 
and left knee disorder are at least as 
likely as not (e.g., a 50 percent or 
greater probability) related to service.  
All opinions and conclusions expressed 
must be supported by a complete rationale 
in a typewritten report.

3.  Then, after ensuring that all 
necessary development has been completed, 
the veteran's claims of entitlement to 
service connection for hypertension, a 
back disorder, and a left knee disorder 
should be readjudicated.  If the 
determination of one or more of these 
claims remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case (with the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



